Citation Nr: 0937840	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee.

2.  Entitlement to service connection for osteoarthritis of 
the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service from June 1952 to May 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In October 2004 the appellant had a hearing in front of the 
Decision Review Officer.  A transcript of the hearing has 
been associated with the claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for 
osteoarthritis of the right and left knees.  He alleges that 
he injured his knees in service while doing physical 
training.  

The Board notes that the appellant's service treatment 
records are unavailable.  The RO has determined that the 
records were probably destroyed during the 1973 fire at the 
National Personnel Records Center.  

VA outpatient treatment records dated between September 1997 
and March 2005 show diagnoses of degenerative joint disease 
and osteoarthritis of the bilateral knees.  

An August 2005 buddy statement from one of the appellant's 
former army friends states that he remembers the appellant 
got hurt one time while doing physical training and that 
later on when he talked to the appellant he told him that he 
only worked in the motor pool because of his injured knee.

A lay statement of April 2006 from the appellant's former 
Battery Commander notes that when he assumed command the 
appellant had already been excused from participation in 
close order drills and physical training exercises because of 
injuries to his knees brought on and exacerbated by such 
activities.  

The Board notes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006).  

As noted, the appellant has introduced two lay statements one 
from R.D.W., a former army friend who served in the 
appellant's same unit, and the other from G.G.T., the Battery 
Commander of the 61st Field Artillery Battalion, the 
appellant's former unit.  The evidence of record is not 
sufficient to ascertain whether the authors of the two 
statements served with the appellant's unit.  The RO should 
attempt to confirm whether G.G.T. who wrote the April 2006 
buddy statement was the Battery Commander of the 61st Field 
Artillery Battalion from June 1953 to July 1954, and whether 
R.D.W., who wrote the August 2005 statement, was also 
assigned to the appellant's unit.  

Moreover, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court discussed the steps to be taken in determining 
whether a VA examination is necessary prior to final 
adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  The report of a 
continuity of symptomatology serves to trigger VA's duty to 
provide an examination.  Duenas v. Principi, 18 Vet. App. 512 
(2004).

At the RO hearing of October 2004 the appellant testified 
that his knee problems started when he injured his knees in 
service.  Moreover, as noted above, the appellant has been 
diagnosed with degenerative joint disease of th bilateral 
knees.  The Board finds that an examination is needed in 
order to decide the appellant's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should verify through the 
unit's records or any other available 
means, whether George G. Tucker was the 
Battery Commander of the 61st Field 
Artillery Battalion from June 1953 to 
July 1954; and if Richard D. Walter was 
assigned to the 61stField Artillery 
Battalion at any time between June 1952 
and May 1954.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his claimed disability of 
the bilateral knees.  All necessary 
tests and studies should be conducted.  
After the examination and review of the 
medical records, the examiner should 
express an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that any bilateral knee disability to 
include osteoarthritis, is related to 
an injury in service.  The claim file 
should be made available to the 
examiner.  The examiner should provide 
a rationale for any opinion reached.  
If the examiner cannot provide an 
opinion without resorting to 
speculation he should so state and 
provide the reasons why.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



